Title: To James Madison from Anonymous, 18 April 1808
From: Anonymous
To: Madison, James



Sir,
New-York 18th. April 1808.

Ihave the pleasure to inform you that our Committee of 70 appointed to nominate proper characters to represent this City in the assembly  and Congress, have rejected G. L. Mumford and George Clinton Junr.  The Clinton party warmly supported Mumford.  Peter Townsend one of our warm friends openly denounced him.  We carried by a hansome vote.  The Committee is ours.  Of course the Assembly Ticket will be also.  G. Clinton was given up without much struggle.  I have this moment received a letter from one of the country members of our Legislature, which states that a small majority of them were in favour of the Washington nominations, but thought it best to leave the thing till after the Election

H.Mr. Mumford has represented the President to have said that the quids & federalists were better friends of the Genl. Govt. than the Clinton party, Mr. Clinton the Repubn. party